DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 2, 2020, is a continuation of a prior U.S. non-provisional application, filed on June 14, 2018, which is a continuation of a prior U.S. non-provisional application, filed on December 23, 2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 4, 2022 has been entered. 
Response to Amendment
This Office action is in response to the amendment and arguments on May 4, 2022.  Claims 1, 8, 13 and 15-20 were amended. Claims 1-20 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 8) directed to the non-statutory double patenting rejections have been considered. The rejections were maintained, and a terminal disclaimer was subsequently filed on June 27, 2022. Accordingly, the non-statutory double patenting rejections are withdrawn.
The arguments (page 8) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn.
The arguments (pages 8-11) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. In order to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic interview with Michael Zimmerman (Attorney of Record) on June 23, 2022.
The claims in the present U.S. non-provisional application have been amended as follows: 
Claim 8, lines 13-15, is amended as “in response to the multiple destinations identified in the request, cause transmission of the data, simultaneously, to the first device via the selected first antenna and the same data to the second device via the selected second antenna; and”
Claim 8, lines 16-20, is amended as “in response to a single destination identified in the request, cause transmission of first data to the first device via the selected first antenna at a first time, and cause transmission of second data to the second device via the selected second antenna at a second time, wherein the second data is different than the first data.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476